This appeal is from the judgment of the Chardon Municipal Court denying the application of appellant, William D. Nagle, for the expungement of a conviction under R.C. 2953.32.
On July 1, 1994, appellant filed an application for the sealing of the record of a 1988 conviction for leaving the scene of an accident in violation of R.C. 4549.02. On September 29, 1994, the municipal court filed its judgment holding that a violation of R.C. 4549.02 is not subject to being sealed.
Appellant presents one assignment of error on appeal for review by this court:
"The trial court erred in denying appellant's application for expungement." *Page 81 
This court concludes that appellant's 1988 conviction may not be sealed and, therefore, affirms the judgment of the municipal court.
R.C. 2953.36 provides in part:
"Sections 2953.31 to 2953.35 of the Revised Code do not apply to convictions * * * under Chapter 4507., 4511., or 4549. of the Revised Code * * *."
This provision prohibits the expungement of convictions under R.C. 4549.02. See State v. Malcom (Nov. 12, 1991), Clermont App. No. CA91-06-036, unreported, 1991 WL 238252; State v. Looney
(Dec. 6, 1988), Union App. No. 14-86-34, unreported, 1988 WL 138002; State v. Schneider (Sept. 15, 1986), Stark App. No. CA-6894, unreported, 1986 WL 10305; Sylvania v. Ward (June 30, 1986), Lucas App. No. L-85-276, unreported, 1986 WL 7369. See, also, State v. Yackley (1989), 43 Ohio St.3d 181,539 N.E.2d 1118.
Accordingly, as the trial court did not err in denying appellant's application, the assignment of error lacks merit and the judgment of the trial court is affirmed.
Judgment affirmed.
FORD, P.J., and CHRISTLEY, J., concur.